UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1849



HAYWOOD M. CLAYTON; SYLVIA K. CLAYTON,

                                            Plaintiffs - Appellants,

          versus


AMERIQUEST MORTGAGE COMPANY,

                                               Defendant - Appellee,


          and


LAWRENCE S. MAITIN; MORRIS, SCHNEIDER & PRIOR,
LLC,

                                                          Defendants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-02-415-1)


Submitted:   November 10, 2004           Decided:   December 29, 2004


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haywood M. Clayton, Sylvia K. Clayton, Appellants Pro Se. Dena
Beth Langley, Stuart Carlen Gauffreau, NEXSEN PRUET ADAMS
KLEEMEIER, PLLC, Greensboro, North Carolina; Angel R. Gordon,
MORRIS, SCHNEIDER & PRIOR, LLC, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Haywood M. Clayton and Sylvia K. Clayton appeal from the

district court’s orders granting Ameriquest Mortgage Company’s

motion to enforce the settlement agreement between the parties and

denying the Claytons’ motion for reconsideration of that order. We

have     reviewed   the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Clayton v. Ameriquest Mortgage Co., No. CA-02-415-1

(M.D.N.C. Apr. 5, 2004 & filed June 18, 2004; entered June 21,

2004).    In light of this disposition, we deny the Claytons’ motion

for a stay pending appeal.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and     argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 3 -